         Case 1:18-cv-02340-RJL Document 63 Filed 03/25/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA et al.,

             Plaintiffs,

v.                                              Case No. 1:18-cv-02340-RJL

CVS HEALTH CORPORATION et al.,
         Defendants.



                                MOTION OF
     CONSUMER ACTION and U.S. PIRG FOR LEAVE TO FILE A SUPPLEMENTAL
     BRIEF TO PLAINTIFF UNITED STATES’ RESPONSE TO PUBLIC COMMENTS




                                        1
          Case 1:18-cv-02340-RJL Document 63 Filed 03/25/19 Page 2 of 3



        Pursuant to Local Rule 7(o), Amici Curiae Consumer Action and U.S. PIRG

(collectively “Amici”) respectfully move this Court for leave to file a supplemental brief in reply

to Plaintiff United States’ Response to Public Comments and motion for entry of final judgement

(“Supplemental Brief”). The proposed Supplemental Brief is filed as an attachment to this

Motion. Amici seek a joint reply to economize the time and resources of the Court and the

parties, and in so doing preserve all their previous arguments. Amici’s proposed Supplemental

Brief is limited to responding to and clarifying certain information represented in Plaintiff’s

Response to Public Comments. Specifically, the Supplemental Brief responds to (1) the DOJ’s

insistence that this Court has a limited role in the Tunney Act proceeding; (2) DOJ’s failure to

sufficiently address the concerns related to its divestiture of insurance contracts to WellCare; and

(3) DOJ’s failure to sufficiently address certain vertical antitrust concerns.

        Pursuant to Local Rule 7, counsel for Consumer Action, and U.S. PIRG collectively

contacted counsel for the parties. Counsel for the United States represents that it does not oppose

this motion. Counsel for defendants represented that they do not oppose the filing of this motion.

Amici request the Court to note the fact that it previously granted amici curiae status in the

instant action for Consumer Action, and U.S. PIRG. See, Minute Order granting Consumer

Action and U.S. PIRG motion to file brief as amici curiae in response to this Court's December

3, 2018 Order to Show Cause (December 17, 2018).

        Amici urge this Court to utilize its discretional authority to hold a hearing. Given the

profound impact this merger and the PFJ is having and will continue to have on Medicare Part D

competition. Consumer Action and U.S. PIRG are in a position to provide this Court with

necessary consumer information that will be helpful for the Court as it determines whether the

PFJ is in the public interest.



                                                  1
          Case 1:18-cv-02340-RJL Document 63 Filed 03/25/19 Page 3 of 3



                                   REQUEST FOR RELIEF

       For the foregoing reasons, Consumer Action and U.S. PIRG respectfully request that the

Court grant leave to file the accompanying supplemental brief in reply to Plaintiff United States’

Response to Public Comments.

Dated: March 25, 2019

                                      Respectfully submitted


                                      David A. Balto
                                      The Law Offices of David Balto
                                      8030 Ellingson Drive
                                      Chevy Chase, MD
                                      20815
                                      (202) 577-5424
                                      Email: david.balto@dcantitrustlaw.com
                                      Attorney for Consumer Action and U.S. PIRG




                                                2
